Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 1 of 25




                         EXHIBIT 3
Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 2 of 25




                        In the Matter Of:
                            18-cv-066266


                   ACTAVA TV, INC., et al.
                           v.
             JOINT STOCK COMPANY "CHANNEL
              ONE RUSSIA WORLDWIDE,", et al.

               Deposition of Rousian Tsoutiev

                  Friday, December 18, 2020




                           330 West 38th Street
                           Suite 404
                           New York, NY 10018
                           tel: 646 650 5055
                           www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 3 of 25


                                                                             16
1                                     TSOUTIEV
2             get involved, because that was
3             involvement in those times, because
4             technology was, you know, just rapidly
5             developing.      We understood that we could
6             do something on that with a clear, clear
7             business plan.      And then at sometime it
8             became, you know, more or less obvious
9             that we can create platform for TV
10            streaming, and then it was second
11            question what to stream?         Because we
12            don't have our own production.           Looking
13            for different kind of, you know, just
14            solutions on the platform, on the
15            equipment, and what to stream up to --
16            sometimes we got to the some
17            understanding what can be possibly done.
18                     Q.      When you were involved in
19            this streaming activity, was it through
20            Master Call or did you create or purchase
21            other companies?
22                             MR. BUTTERFIELD:      Objection
23                     to form of the question, but you
24                     can answer.
25                     A.      To the Master Call, we never


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 4 of 25


                                                                             17
1                                     TSOUTIEV
2             did any streaming, any equipment with it.
3             It was, you know -- Master Call never
4             involved in the streaming, in any kind of
5             activity services.        Master Call was
6             always and concentrated on long distance
7             international call.        For TV services, as
8             we understood that we could do something,
9             that time we created specifically company
10            for TV services.       We didn't know exactly
11            what we would do, but we knew that it
12            would be TV over internet technology, and
13            we created companies specifically for
14            that.
15                     Q.      When you say "we," who do
16            you mean?
17                     A.      I, myself.
18                     Q.      So who owned Master Call?
19                             MR. BUTTERFIELD:      At what
20                     time?    Objection to form of the
21                     question.     You can answer.
22                     A.      Master Call -- I just want
23            to know the history of Master Call is
24            going back to, as I told, 1991.           It's a
25            very long time.


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 5 of 25


                                                                             18
1                                     TSOUTIEV
2                              What specifically time you
3             say?    What time?      Can you specify?
4                      Q.      Who owned Master Call?
5                      A.      At what time?
6                      Q.      When you got involved with
7             it.
8                      A.      Do you mean when the company
9             was registered and started to somehow to
10            operate it, right?
11                     Q.      Yes.
12                     A.      Let me recall.      We had -- we
13            had -- I guess it was -- yeah, it was
14            three partners including myself.           Then --
15                     Q.      Who?
16                     A.      One of the partners was --
17            his name I just -- first name Alexander.
18            Of the course last name I have trouble.
19            I forget.     It was so long ago.
20            Alexander.     I recall, I will tell you.
21                     Q.      Thank you.
22                     A.      The second one was the guy
23            last name Shumshata (phonetic).           He was
24            my father relative.        He was in the United
25            States.     He came after.      But he was


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 6 of 25


                                                                             19
1                                     TSOUTIEV
2             passive as I remember, a passive partner.
3             Alexander and I, we were working, you
4             know, activity.       Then that was at the
5             very, very beginning.        Very soon
6             Alexander left the company.          Of course as
7             a partner, we had some disagreements.             He
8             didn't deliver something.         He decided to
9             leave.    With another partner who worked
10            until probably four or five years
11            together and then we parted.          I became
12            the sole ownership of Master Call
13            somewhere from 2004 maybe '5.          And that's
14            what I kept, you know.
15                     Q.      When you launched into
16            television streaming, did you open up a
17            new company or did you purchase a
18            company?
19                     A.      Open up new register.
20                     Q.      What was the name of that
21            company?
22                     A.      Actava TV, Inc.
23                     Q.      Who owned Actava TV at its
24            inception?
25                     A.      I own.


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 7 of 25


                                                                             20
1                                     TSOUTIEV
2                      Q.      Who owns it today?
3                      A.      I own.
4                      Q.      Did Actava TV ever purchase
5             any other companies?
6                      A.      Yes.
7                      Q.      What companies?
8                      A.      We purchased -- we never --
9             it's not correct.       We never purchased
10            company.      We purchased assets of other TV
11            companies.
12                     Q.      Which companies?
13                     A.      The company called Russian
14            Telic (phonetic).
15                     Q.      When was that asset
16            purchased?
17                     A.      That was 2013.      Maybe
18            towards end or middle, I don't remember,
19            but it was kind of that period.
20                     Q.      What assets did you
21            purchase?
22                     A.      We purchased a platform
23            which is equipment, hardware, plus
24            software.     We purchased some kind of --
25            various type of software that they used


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 8 of 25


                                                                             21
1                                      TSOUTIEV
2             for the services and physical equipment.
3             Some agreements they had with us service
4             providers.     And customer base it was very
5             small, but it is still customer base.
6                      Q.      When did you start
7             streaming? When did Actava start
8             streaming?
9                              MR. BUTTERFIELD:      Objection
10                     to form of the question.         You can
11                     answer.
12                     A.      Yeah.    I'm trying to recall.
13            I would say in 2011 we had some sales.
14            Not maybe significant.         Some sales from
15            services we sold.
16                     Q.      Now, what services was
17            Actava selling?
18                     A.      Actava sold -- we call it,
19            it's correct name, we call OTT streaming
20            to the customers.        Stream was originated
21            on our equipment, our platform and
22            received by receivers of the customers
23            and receivers we call them STBs boxes.
24            And the customers were able to connect to
25            the TV and watch TV stream.


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 9 of 25


                                                                             22
1                                     TSOUTIEV
2                      Q.      What channels?
3                      A.      I don't recall what channels
4             we started.      We probably started with
5             very few.      Actually it was free for us
6             and as for everyone else.         And we
7             gradually tried to increase the number of
8             channels to attract more customers.
9                      Q.      When did you start
10            broadcasting Russian television?
11                             MR. BUTTERFIELD:      Objection
12                     to the form of the question.          You
13                     can answer.
14                     A.      That's around the time of
15            2011, 2012.
16                     Q.      Where did you get your
17            content?
18                     A.      It was amazing, but to get
19            the content it was easy as I don't know
20            now lately.      It was absolutely easy to
21            get streams from any -- almost any
22            channel.      There was availability was all
23            around, you know, just -- I don't even
24            recall what -- who fed us with some
25            streaming, but it was easier to find from


                       The Little Reporting Company
                 (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 10 of 25


                                                                              23
1                                      TSOUTIEV
2              one source to another source.          It was
3              plenty of choices.
4                       Q.     Did there ever come a time
5              when Actava started paying for content?
6                       A.     Actually, yeah, that's a
7              good question.      Let me recall. Yes, at
8              sometime we found one or two, three
9              companies.     They were -- I believe they
10             presented themselves as the kind of
11             aggregators.     It's not like you go to the
12             one channel, let's say Channel 7 and tell
13             me give me yours. You go to guy and say I
14             have 77 channels.       And this aggregators
15             became, you know, just more and more
16             available.     And they said, okay, we have
17             arrangements with the channels.          We have
18             everything needed.       You just pay us some
19             fee, and we will give you the streams and
20             you can broadcast.       I was -- I learned --
21             not learned -- many, many bigger
22             companies do the same and they were the
23             same customers, same sources.          And then
24             we started to pay, because it was a
25             better quality and a better choice of


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 11 of 25


                                                                              24
1                                      TSOUTIEV
2              channels.     We start to pay as we thought
3              for the content.
4                       Q.      What were the names of the
5              aggregators supplying you the content?
6                       A.      The one who worked just --
7              it was -- I just recall they were based
8              in Russia and Germany.        Russia and
9              Germany.      But I don't recall the name.
10                      Q.      MH.com?
11                      A.      That's some -- I not
12             guaranty, but it's something like that,
13             yeah.
14                      Q.      So do you have documents
15             that you could refer to and that would
16             refresh your recollection as to the name
17             of the aggregators?
18                              MR. BUTTERFIELD:      You're
19                      talking about back in '12 or '13,
20                      Ray, right?
21                              MR. DOWD:    At any point in
22                      time.
23                      A.      I may.    But I may not
24             because I wasn't -- difficult -- if you
25             would please show me then I will


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 12 of 25


                                                                              25
1                                      TSOUTIEV
2              remember.
3                       Q.     So we've asked for copies of
4              any of these documents.        So if you have
5              any to bring to our attention, we are
6              renewing that request.        But let's move
7              forward with your recollection and your
8              testimony.
9                              Do you recall how much you
10             were paying to aggregators over time?
11                      A.     Yes.
12                             MR. BUTTERFIELD:       Objection
13                      to form, but if you can answer,
14                      you can go ahead.
15                      A.     That was -- you and I have
16             good memory.     I could say between
17             somewhere $4,000 -- not more than maybe
18             five -- 4, 5,000 per month, that was our
19             payment.
20                      Q.     And this is for what period
21             of time?
22                      A.     It's -- I guess it's lasted
23             until unfortunately realize they didn't
24             have licensing and rights.         It was until
25             2015, end of 2015.


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 13 of 25


                                                                              26
1                                      TSOUTIEV
2                       Q.     How did you realize that
3              they didn't have licensing rights?
4                       A.     That was -- it's very
5              unfortunate for us, realization, because
6              we were hit by a lawsuit, and we got the
7              full judgment because we weren't sold
8              property.     And we just realized later on.
9              Then we start to, you know, see why we
10             don't have licenses.        Because no one had
11             licenses in those times.         No one.
12             Kartina, Matina, whatever we knew what
13             approximately they were competitors.             No
14             one.   All of a sudden licensing.          And
15             then we understand this guys actually
16             couldn't provide us proof of the
17             licensing from any channels.
18                      Q.     Which guys?
19                      A.     This -- the aggregators.
20                      Q.     So what aggregators did you
21             deal with besides MH.com?
22                             MR. BUTTERFIELD:       Objection
23                      to the form of the question.         You
24                      can answer.
25                      A.     I don't recall any others.


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 14 of 25


                                                                              55
1                                      TSOUTIEV
2              it's correct.      Because of claims, the
3              second claim, which arrived right after
4              the first one, I don't remember when,
5              maybe it was beginning of February, from
6              bigger number of channels, including
7              channel one.
8                       Q.     Did you have a license to
9              broadcast any of the content that you
10             broadcast through Actava?
11                             MR. BUTTERFIELD:       Objection
12                      to the form of the question.         It's
13                      vague.    You can answer.
14                      A.     What channels are we talking
15             about?    The channels were --
16                      Q.     Actava broadcast over a
17             hundred channels that was your testimony.
18             Those are the channels that I'm referring
19             to, sir.
20                      A.     You know what, it's not -- I
21             say remember, many, many channels they
22             didn't have any system or license and
23             they --
24                      Q.     You didn't have a license
25             for even one of those channels, did you?


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 15 of 25


                                                                              56
1                                       TSOUTIEV
2                               MR. BUTTERFIELD:      Please
3                       don't interrupt his answer.
4                       A.      Okay.    Let's start over
5              again.
6                       Q.      No, answer my question.
7                               MR. DOWD:    Madam court
8                       reporter, please read the question
9                       back.
10                              (The record is read back by
11                      the reporter.)
12                      A.      Yes, we had licenses for
13             three, four, five, six channels.
14                      Q.      Which ones?
15                      A.      I guess we provided that
16             information and we paid monthly fees for
17             those channels.
18                      Q.      Who?    Let's focus on the
19             timeframe in Paragraph 31 that we're
20             looking at here, in your complaint.
21                              At that time, did you have a
22             license to broadcast even one of those
23             over hundred channels that you testified
24             that you, as Actava, were broadcasting?
25                      A.      Yes.    We had five or six


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 16 of 25


                                                                              57
1                                      TSOUTIEV
2              channels.
3                       Q.     So you said you have five or
4              six licenses?
5                       A.     Right.
6                       Q.     Out of the over hundred
7              channels?
8                       A.     Correct.
9                       Q.     And which licenses did you
10             have at that time?
11                      A.     At that time from February
12             or January -- February I believe we had
13             licenses for some Russian media which is
14             I believe four or five channels, maybe
15             even six channels, and we paid monthly
16             fees for that.
17                      Q.     When did you start the
18             relationship with Russian media?
19                      A.     Sometime in February or
20             January 2016.
21                      Q.     Okay.    So prior to
22             January 2016, you didn't have a license
23             for any of those over a hundred channels
24             that you were broadcasting, correct?
25                      A.     I don't remember what we


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 17 of 25


                                                                              58
1                                       TSOUTIEV
2              have.    I cannot say.
3                       Q.      So you think it's possible
4              that there's a license agreement in
5              Actava's files that you just forgot; is
6              that your testimony?
7                               MR. BUTTERFIELD:      Objection.
8                       It's mischaracterizing what he
9                       said.
10                      A.      I don't recall we had
11             license agreement.       But the other side of
12             the coin is many, many channels they
13             didn't require and they have no, in their
14             system, even license.
15                      Q.      You're testifying under oath
16             here today.
17                              It's true, isn't it that you
18             knew and you know today that Actava had
19             no licenses to broadcast any of those
20             channels on or around January 2016; isn't
21             that correct?
22                      A.      Okay.   January 21st as of
23             that day, right?       As of that day I think
24             we may not have any licenses as of that
25             day, January 21.


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 18 of 25


                                                                              65
1                                      TSOUTIEV
2              Infamere, do those names now ring any
3              bells?
4                       A.     Yes, just a little bit
5              closer, I'll tell you.        Give me a little
6              bit more time.
7                       Q.     Mara Hoffski (phonetic)?
8                       A.     Say again?
9                       Q.     Do you know the name Mara
10             Hoffski?
11                      A.     Mara Hoffski, I know the
12             name, but, I guess, with Infamere that's
13             what I remember.
14                      Q.     Did you have any business
15             dealings with Mara Hoffski?
16                      A.     No, we didn't.      Set top
17             boxes we couldn't use much.         We did test,
18             but we didn't use.
19                      Q.     So you never used Infamere
20             box tops?
21                      A.     Yeah, we did use, but we
22             reached to Juna (phonetic) and other more
23             and more advanced set top box.
24                      Q.     So what period of time did
25             you use Infamere boxes?


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 19 of 25


                                                                              66
1                                      TSOUTIEV
2                       A.     In the '11, '12 sometime
3              like that.     Maybe it was longer.
4                       Q.     Well, how much longer?
5                       A.     Oh, I would say with the
6              purchase of the equipment of Russian
7              Tele, we obtained other capabilities to
8              use android based set top boxes.
9                       Q.     And refresh my recollection,
10             around when did you acquire Russian
11             Telic?
12                      A.     2013, I believe.
13                      Q.     Okay.    So up until that
14             point you used Infamere technology?
15                      A.     Yes.    Not always, but used.
16                      Q.     During that time that you
17             were using Infamere technology, how did
18             the signal get from Ukraine to the United
19             States, can you describe that?
20                             MR. BUTTERFIELD:       Objection.
21                      Asked and answered.       You can
22                      answer to the extent that you got
23                      more information.
24                      A.     I would say more correct
25             answer would be from the content from the


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 20 of 25


                                                                              67
1                                      TSOUTIEV
2              servers of those companies -- almost came
3              to my mind.     I forgot again.       Content
4              through the multiple channel, you know,
5              just connectivity between us kind of DPN,
6              if you are familiar with that network --
7                       Q.     Yeah.
8                       A.     -- was transmitted to our
9              servers and from our servers distributed
10             to the consumers.       But some of the
11             servers, and more so -- because I
12             purchased almost 60, $80,000 equipment
13             and placed in Ukraine, our equipment.
14             What does it mean?       It means it was very
15             high capacity service to do, you know,
16             just multiple.      But the servers were
17             there as part of our investment.           The
18             servers from their site in Ukraine
19             transmitted, I believe, directly to the
20             customers, and possibly some of them, you
21             know, we transmitted it.         But it's
22             difficult to say now how it was.           It was
23             -- because they wanted always to control
24             over the signal to the customers, that's
25             one thing.     And they wanted control to


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 21 of 25


                                                                              72
1                                      TSOUTIEV
2              Russian TV, allowed us to build
3              infrastructure around it, the way
4              providing, you know, high availability or
5              redundancy if you call just making no
6              failure.      And then get internet service
7              or internet capacity here in New York,
8              which we can choose ourselves for
9              quality, just purposes.        And that
10             improved our quality.        And the answer for
11             your question is we streamed content from
12             our equipment directly to the customers'
13             receivers.
14                      Q.     So were you using Stocka
15             (phonetic) middle wear before you
16             acquired Russian Telex assets?
17                      A.     I don't remember.       It always
18             needed middle wear in that business, but
19             I think in our previous business model,
20             it was responsibility of this Ukrainian,
21             but when we started new era in 2013 or
22             later to build our own infrastructure, of
23             course, I believe middle wear was a
24             problem -- our problems and provided by
25             us, by Actava I mean.


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 22 of 25


                                                                              73
1                                      TSOUTIEV
2                       Q.     So your understanding is
3              that Actava custom designed its own
4              improved middle wear based on Russian
5              Telex Solution?
6                       A.     That's correct.       Yes, that's
7              correct.
8                       Q.     Now, moving to Paragraph 32
9              here.    The last line, and I ask you to
10             read this earlier.       You said that Actava
11             dismantled its technology infrastructure
12             and configured a considerable expense.
13             Deactivated a substantial plead of
14             internet servers like McCleen (phonetic)
15             and offered and to give refunds of those
16             who paid in advance.
17                             Do you have any evidence of
18             any of that?
19                      A.     First of all, return of
20             money to the customers.        Obviously we
21             should have evidence.        I don't remember
22             you requested or we provided.          But we
23             have in the form of checks we sent return
24             to the credit cards I think we have
25             evidence.


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 23 of 25


                                                                              74
1                                      TSOUTIEV
2                       Q.      Well, you want my clients to
3              pay these bills, right?        I mean that's
4              the point of the lawsuit.
5                               MR. BUTTERFIELD:      Objection.
6                       Q.      Right?   I mean you are
7              claiming this as damages, no?
8                       A.      Oh, let's not go to damages
9              please.       We're not -- just damages report
10             will be as ready as we'll be ready.           It
11             would be enough.
12                      Q.      Mr. Tsoutiev, with all due
13             respect, you're the CEO of the company.
14             This is your deposition.         I'm entitled to
15             ask about damages that you've alleged.
16             So I haven't found, in any the documents
17             given to us, any evidence of any of the
18             damages that you alleged in paragraph 32.
19             So I'm asking you, to give you the
20             opportunity to show us what damages
21             you're seeking here, and this is your
22             opportunity.
23                              So let's look at the first
24             sentence.      Actava dismantled the
25             technology infrastructure that it


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 24 of 25


                                                                              75
1                                      TSOUTIEV
2              purchased and configured at its
3              considerable expense.
4                              Do you have any evidence of
5              this?
6                        A.    Yeah, either I confused or
7              accountant.     What we're talking about, I
8              guess, in different areas.         This what
9              we're talking about before we did the
10             settlement with you guys, that was this
11             period.    What we talking about that is
12             damages is a newer era when we started
13             our business completely legal and
14             everyone knows it was legal.          And that's
15             after that Actava was destroyed.
16                      Q.     Just to be clear, sir,
17             you're seeking no damages for any of
18             this, any of those lost customers, any
19             shutting down all the damages that you
20             claim your company suffered, you have no
21             evidence and you're not claiming any of
22             that?
23                             MR. BUTTERFIELD:       Objection.
24                      That's not what he's saying.
25                      Q.     Am I stating that correctly?


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
     Case 1:18-cv-06626-ALC-KNF Document 264-3 Filed 02/05/21 Page 25 of 25


                                                                              204
1                                       TSOUTIEV
2               less payments in '16 -- of October '16.             Then
3               whoever didn't payout -- not we -- Matvil
4               actually paid us. Whatever Matvil didn't pay
5               us in October, they paid maybe more in
6               November to just to fill and then December.
7               It's a cash flow, cash flow.          And you as a law
8               firm you not every month get the same amount.
9               Sometimes you get more.         Sometimes less.      But
10              over the longer period of time, you get your
11              revenue.      That's it was.
12                       Q.      Now, how did Matvil pay you?
13                       A.      Wire transfers.
14                       Q.      Where are the records?
15                       A.      My attorneys, I believe, they
16              have the records.
17                               MR. DOWD:    Is that true,
18                       Toby?
19                               MR. BUTTERFIELD:      I'm not
20                       sure.    I don't believe we've been
21                       back and forth about you wanting
22                       backup for wire transfer for these
23                       figures.
24                               MR. DOWD:    Alright.     It's
25                       1:21.    Let's take a 15 minute


                        The Little Reporting Company
                  (646) 650-5055 | www.littlereporting.com
